Citation Nr: 0524334	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for residuals of schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision that denied an 
increased disability rating for residuals of schizophrenic 
reaction.  The veteran filed a notice of disagreement (NOD) 
in March 2002, and the RO issued a statement of the case 
(SOC) in May 2002.  The veteran filed a substantive appeal in 
June 2002.  In March 2004, the RO issued a supplemental SOC 
(SSOC), reflecting the RO's denial of a rating in excess of 
50 percent for residuals of schizophrenic reaction.  

In November 2004, the Board remanded the matter to the RO for 
additional development.  The RO's April 2004 SSOC reflects 
the continued denial of the claim for an increased disability 
rating for residuals of schizophrenic reaction.

As a final preliminary matter, the Board notes that, in 
November 2001, the veteran's representative appeared to raise 
the issue of a total disability rating based on individual 
unemployability (TDIU).  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's psychiatric symptoms consist, primarily of 
depression, anxiety, paranoia, sleep disturbance, flattened 
affect, irritability, and a history of hallucinations; these 
symptoms reflect no more than occupational and social 
impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for residuals of schizophrenic reaction are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the May 2002 SOC, the March 2004 and April 2005 
SSOCs, and the March 2003 and December 2004 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claim, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claim.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment (of a worsening of his service-
connected disability).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's March 2003 and December 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.

As indicated above, the RO issued to the veteran the March 
2003 letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for increased ratings, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
March 2004 SSOC, and the RO afforded the veteran well over a 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Effective January 24, 1970, the RO established service 
connection, and assigned a 50 percent rating for residuals of 
schizophrenic reaction, paranoid.  

The report of an April 1970 VA examination authenticated the 
diagnosis, finding that the veteran remained suspicious, 
distrustful, wary, disorganized, and in a state of 
preoccupation and detachment.  He had a history of 
hallucinatory thought behavior, and had not completely 
extricated himself from the pathological and delusional 
trends.

The report of an April 1976 VA examination reflects that the 
veteran's clinical picture had shown no change, but that his 
condition had become chronic and more disabling.

The veteran filed a claim for increase in November 2001.

On VA examination in December 2001, the veteran reported 
having a "breakdown" while in the Air Force, and being 
hospitalized for several weeks, but also that he had no 
further inpatient mental health treatment.  Since at least 
1997, the veteran had received VA medications and treatment, 
which had helped him in reducing the severity of his anxiety 
problems.  His current symptoms included anxiety and 
depression, and difficulties with sleep.  On examination, 
there was no evidence that the veteran was currently in a 
psychotic state.  Eye contact was good.  Speech was fluid, 
logical, relevant, and without peculiarities.  The examiner 
diagnosed residual schizophrenia with elements of anxiety and 
depression, and assigned a Global Assessment of Functioning 
(GAF) score of 55.  

In a March 2002 medical statement, a VA staff psychiatrist 
indicated that the veteran had been treated at a VA clinic on 
a regular basis since March 1999 for a residual 
schizophrenia, which developed in military service.  The VA 
staff psychiatrist commented that the events of 
September 11th had stirred painful memories, and opined that 
the veteran was still disabled, but more by symptoms 
resembling post-traumatic stress disorder (PTSD) than by 
schizophrenia.

Recent VA outpatient treatment records, dated in February 
2005, show that the veteran had participated for several 
years in regular group sessions primarily for treatment of 
alcohol dependency (in remission).

The veteran underwent a VA examination in March 2005.  The 
veteran reported a two-week hospitalization in 2002 for 
detoxification, but no other psychiatric hospitalizations 
other than his hospitalization while on active duty.  On 
examination, the veteran was appropriately dressed, but 
somewhat unkempt.  He cooperated and exhibited a flattened 
affect.  The veteran also had a depressed mood.  There was no 
evidence of a thought disorder or communication disorder, 
although the veteran's capacity to describe his psychiatric 
symptoms was poor.  The veteran denied hallucinations or 
ideas of reference, since he stopped drinking nearly three 
years ago.  He reported paranoid fears, and found himself 
looking in his rear-view mirror often, worried about being 
followed.  He did not have any frank psychotic delusions.  
The veteran reported that suicidal ideation "comes and 
goes," and sometime he wished he were in a motor vehicle 
accident.  He denied homicidal thoughts, and was able to 
maintain his activities of daily living.  The veteran was 
oriented in all spheres and managed his own financial 
affairs.  He reported his short-term memory as poor, and he 
had trouble remembering names and was forgetful.  Rate and 
flow of speech were within normal limits.  The veteran 
reported a history of panic attacks, depression, and mood 
swings, and reported yelling at things on a daily basis.  The 
VA examiner diagnosed paranoid schizophrenia in significant 
remission, but with residual symptoms of depression, anxiety, 
and some paranoia; and assigned a GAF score of 46. The VA 
examiner commented that the veteran's active symptoms of 
schizophrenia were minimal, but that he did have symptoms of 
residual schizophrenia including flattened affect, 
depression, anxiety, and some paranoid features.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As indicated above, the RO has assigned a 50 percent rating 
for the veteran's residuals of schizophrenic reaction under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9203.  
The actual rating criteria for evaluating psychiatric 
disabilities other than eating disorders is set forth in a 
General Rating Formula. 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Initially, the Board notes that, in addition to residuals of 
schizophrenic reaction, VA physicians have questioned whether 
the veteran exhibited symptoms of PTSD (March 2002).  
However, no physician has explicitly indicated that it was 
possible to separate the symptoms and effects of the service-
connected residuals of schizophrenic reaction from any other 
nonservice-connected psychiatric disability.  Hence, the 
Board has given the veteran the benefit of the doubt and 
attributed all psychiatric signs and symptoms to his service-
connected disability.  .  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2004).    

Regardless, the medical evidence of record documents that 
veteran's psychiatric symptoms consist, primarily, of 
depression, anxiety, and some paranoia, as well as sleep 
disturbance, for which the veteran takes medications.  The 
veteran has denied hallucinations, but admitted to yelling at 
things on a daily basis.  While these symptoms apparently 
occur on a daily basis, they are, nonetheless, reflective of 
overall occupational and social impairment that is no more 
than mild to moderately severe in intensity-or, in terms of 
the actual rating criteria-occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression, flattened affect, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships (as 
demonstrated by his paranoid fears of being followed).  Such 
level of impairment-as most clearly reflected in the report 
of the March 21, 2005 VA examination-is consistent with the 
assigned 50 percent disability rating.

The Board finds that the veteran's psychiatric symptoms 
simply do not meet the criteria for the next higher, 
70 percent, evaluation.  Specifically, the veteran had not 
been found to have any suicidal ideation, obsessional 
rituals, intermittently illogical or obscure speech, impaired 
impulse control, spatial disorientation, or neglect of 
personal hygiene (notwithstanding the March 2005 notation of 
"somewhat unkempt").  As the criteria for the next higher, 
70 percent, rating have not been met, it follows that the 
criteria for an even higher evaluation (the 100 percent 
rating) likewise have not met.  

The Board also points out that the veteran's assigned GAF 
scores of 55 in December 2001 and of 46 in March 2005 provide 
no basis for the assignment of any higher rating for his 
psychiatric disability.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).   

According to the DSM-IV, a GAF between 51-60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF between 
41-50 reflects more serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
function (e.g., no friends, unable to keep a job).  

Clearly, the GAF of 55 is consistent with the assignment of a 
50 percent disability rating.  The March 2005 VA examiner, 
for example, noted the veteran's flattened affect-i.e., both 
a moderate symptom according to the DSM-IV, and a factor of 
impairment contributing to both reduced reliability and 
productivity under the rating formula.  

While the GAF score of 46, assigned by the March 2005 
examiner, reflects greater impairment than is contemplated in 
the currently assigned 50 percent rating-i.e., ranging from 
some impairment in reality testing or communication, or major 
impairment in several areas to include work or school, family 
relations, judgment, thinking or mood; and serious symptoms 
or serious impairment in social, occupational, or school 
functioning-that score, alone, does not support the 
assignment of any higher rating in this case.  In this 
regard, the Board emphasizes that symptoms actually 
documented on December 2001 VA examination and March 2005 VA 
examination are not among those which, per the DSM-IV, are 
characteristic of a GAF between 41-50.  Simply stated, there 
are no findings of such severe symptoms as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting.  

The Board also points out that the March 2005 VA examiner 
described the veteran's active symptoms of schizophrenia as 
minimal, with noted residual features.  As indicated above, a 
GAF score of 46 assigned is indicative of, at minimum, 
serious symptoms or impairment.  Hence, the March 2005 VA 
examiner's assessment of the veteran's schizophrenia as 
minimal, with noted residual features, appears inconsistent 
with the degree of impairment contemplated in GAF score of 
46.  Moreover, the residual features identified by that 
examiner-i.e., flattened affect, depression, anxiety, and 
paranoia-support no more than a 50 percent disability 
rating.   

As the criteria for the next higher, 70 percent rating are 
not met, it logically follows that the criteria for the 
maximum, 100 percent rating likewise are not met.  

Under these circumstances, the Board concludes that the claim 
for a rating in excess of 50 percent for residuals of 
schizophrenic reaction must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 50 percent for residuals of 
schizophrenic reaction is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


